             Case 2:19-cr-00159-RSL Document 43-1 Filed 09/13/19 Page 1 of 1




 1                                               THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                   )   No. CR19-159-RSL
                                                 )
 8                   Plaintiff,                  )   (PROPOSED) ORDER GRANTING
                                                 )   MOTION TO FILE OVERLENGTH
 9             v.                                )   MOTION FOR REVIEW AND
                                                 )   REVOCATION OF MAGISTRATE
10   PAIGE THOMPSON,                             )   JUDGE’S DETENTION ORDER
                                                 )
11                   Defendant.                  )
                                                 )
12
           The Court has considered the defense motion to file an overlength motion for
13
     review and revocation of the magistrate judge’s detention order in excess of the 12-page
14
     limit imposed by Local Criminal Rule 12(b)(5), along with all the records in this case.
15
           IT IS NOW ORDERED that counsel for Paige Thompson may file an 18-page
16
     motion for review and revocation of the magistrate judge’s detention order.
17
           DATED this ____ day of September, 2019.
18
19                                            ____________________________________
20                                            ROBERT S. LASNIK
                                              UNITED STATES DISTRICT JUDGE
21
     Presented by:
22
23   s/ Nancy Tenney
     Assistant Federal Public Defender
24   Attorney for Paige Thompson
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO FILE OVERLENGTH MOTION FOR                        1601 Fifth Avenue, Suite 700
       REVIEW AND REVOCATION OF DETENTION ORDER                             Seattle, WA 98101
       (Paige Thompson, CR19-159-RSL) - 1                                       (206) 553-1100
